 360DECISIONSOF NATIONALLABOR RELATIONS BOARDSwift Produce,Inc. and Sales Drivers, Food Pro-cessors,Warehousemen&Helpers Local 952,Inter-nationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America.Case 21-CA-11074April 30, 1973DECISION AND ORDERBY MEMBERSFANNING,JENKINS,AND PENELLOOn November 29, 1972, Administrative Law JudgeJames T. Barker issued the *attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Aot, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, only to the extent con-sistentherewith.We find merit in the General Counsel's exceptionsto the Administrative Law Judge's failureto concludethat certain remarks made in speeches to assembledemployees by Respondent's owner, William Crutch-field, constituted further violations of Section8(a)(1)of the Act.At the first such employee meeting, called soonafter the commencement of the employees organiza-tional activities,Crutchfield reiterated certain re-marks he had made earlier to individual employees.'Thus, he told the assembled employees that he wasconcerned about the ability of the company to with-stand the demands of the Union, adding that the com-pany could not meet them without cutting routes andlaying off employees or "letting them go." This state-ment is very similar to remarks Crutchfield made ear-lier to individual employees in which he stated thatthe company could not afford a union and, if theemployees selected a union, layoffs would result andpossibly terminations, shutdowns, or a change in theoperation.We have found these earlier statements tobe unlawful threats and, consequently, as we considerCrutchfield's statement in this speech to be a reaffir-mation of these earlier threats, we find that it alsoconstitutes a violation of Section 8(a)(1) of the Act.'In the absence of exceptions thereto, we adopt,proforma,the Adminis-trative Law Judge's conclusions that Crutchfield's earlier threats,inquiries,and interrogation of individual employees violated Sec 8(a)(I) of the Act2 Inasmuch as the Administrative Law Judge's recommended Order en-At this same meeting, Crutchfield asked the em-ployees if they had a spokesman and, after an employ-ee answered that they all had gripes, Crutchfieldproceeded by asking each employee to express hiscomplaints.' Following the exchange between Crutch-field and the employees, Crutchfield excused himselfsaying that he would be available in the main plant ifthe employees desired to talk further with him.There is no evidence that the Respondent was in thehabit of soliciting grievances from its employees and,inasmuch as the timing of the solicitation of griev-ances directly coincided with the origination of em-ployee union activity, it is not unreasonable to drawthe inference of improper motivation and improperinterference with employee freedom of choice. Fur-ther, the solicitation of employee grievances, in thecircumstances presented here, carried with it the im-plied promise that such grievances would be remed-ied 4 Such conduct is clearly unlawful. Accordingly,we find that, by engaging in such conduct, Respon-dent violated Section 8(a)(1) of the Act.Finally, we conclude, contrary to the Administra-tive Law Judge, that Respondent's conductin connec-tion with the selection of an election observer violatedSection 8(a)(l) of the Act. The record evidence clearlyestablishes that on the day before the scheduledBoard election Crutchfield addressed a meeting ofassembled employees during which he stated that itwould be necessary for them to select an observer forthe election. Crutchfield then remained present whilethe choice of a nominee was discussed and an individ-ual selected. Unlike the Administrative Law Judge,we cannot excuse Crutchfield's conduct because of hisapparent misunderstanding of the Board's electionprocedures.Rather,wearepersuadedthatCrutchfield's conduct, particularly in view of his re-maining present during the discussion and selection ofthe observer, interfered with the employees basic Sec-tion 7 rights and, accordingly, constituted a violationof Section 8(a)(l) of the Act.In view of our findings, above, we shall amend theAdministrative Law Judge's Conclusions of Law andmodify his recommended Order.AMENDED CONCLUSIONS OF LAWThe Conclusions of Law are amended by substitut-ing the following paragraph 3 for paragraph 3 in theAdministrative Law Judge's Decision:"3.By interrogating employees concerning theircompasses similar threats made to individual employees,it is unnecessary toamend the Order to cover this additional threat3Prior to the hearing the General Counsel amended the complaint toinclude an allegation that Respondent,through Crutchfield, did solicit griev-ances from employees for the purpose of undermining support for the Union.'Associated Mills, Inc,190 NLRB 113203 NLRB No. 60 SWIFT PRODUCE, INC.card signing and other union or protected concertedactivities and the union or protected concered activi-ties of other employees; by inquiring into the identityof the employee leader of the organizational effort; bygiving employees the impression that their union orconcerted activities are under surveillance; by threat-ening the employees with termination if they will notaccept the maintenance of nonunion working condi-tions and/or because they fail to disclose their in-volvement in union or protected concerted activities;by threatening employees with layoff, termination, ora modification in the method of operations whichwould redound to their economic disadvantage; bysoliciting grievances or complaints from employeesfor the purpose of ascertaining what improvements inworking conditions could be granted which wouldinduce the employees not to seek unionization and byimplying that such grievances would be remedied;and by interfering with employees in the exercise oftheir right to self-organization by insisting that theyselect an election observer and by remaining presentduring the selection process, Respondent has engagedin conduct in violation of Section 8(a)(1) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that Respondent, Swift Pro-duce, Inc., Buena Park, California, its officers, agents,successors, and assigns, shall take the action set forthin the Administrative Law Judge's recommended Or-der, as herein modified:1.Add the following as paragraphs 1(f) and 1(g) ofthe recommended Order, relettering existing para-graph 1(f) as paragraph 1(h):"(f) Soliciting grievances from employees for thepurpose of ascertaining what improvements in work-ing conditions could be granted which would inducethe employees not to seek unionization and implyingthat such grievances would be remedied.""(g) Interfering with employees by insisting thatthey select an election observer and remaining presentduring the selection process."2.Substitute the attached notice for the Adminis-trative Law Judge's notice.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates Government361WE WILL NOTinterrogate employees in a man-ner violative of the provisions of Section 8(a)(1)of the Actconcerningyourunion activities,inter-ests, or sympathies.WE WILL NOTinterrogate our employees con-cerning your card signing activities,the penden-cy oforganizing meetings, the identity of theemployee or employees who led the organizingeffort, or the general progress of the organizingeffort.WE WILL NOTgive our employees the impres-sion that your union or other protected concertedactivities are beingkeptunder surveillance bymanagement or supervision.WE WILL NOTthreaten to layoff or terminateemployees or otherwise reorganize our operationso as to result in economic disadvantage to ouremployees if our employees engage in organiza-tional activities or other activities protected bythe provisions of Section7 of the Act.WE WILL NOTthreaten employees with termina-tion unless you accept existing,nonunion work-ing conditions and/or because you fail todisclose your involvement in union or protectedconcerted activities.WE WILL NOTsolicit grievances from employeesfor the purpose of ascertaining what improve-ments in working conditions could be grantedwhich would induce the employee not to seekunionization nor will we imply that such griev-ances will be remedied.WE WILL NOTinterfere with employees by in-sisting that they select an election observer andby remaining present during the selection pro-cess.WE WILL NOT in any othermanner interferewith,restrain, or coerce our employees in theexerciseof your rightto self-organization, toform, join, or assist Sales Drivers, Food Pro-cessors,`Warehousemen & HelpersLocal 952,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen & Helpers of Ameri-ca, orany otherlabor organization, to bargaincollectivelythrough representatives of your ownchoosing,or to engage in other concerted activi-ties for the purpose of collective bargaining orother mutual aid or protection,or to refrain from 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDany or all such activities.All of our employees are free to join, or refrain fromjoining, Sales Drivers, Food Processors, Warehouse-men & Helpers Local 952, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen & Helpersof America, or any other labor organization.SWIFTPRODUCE, INC(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,EasternColumbia Building, 849South Broadway, Los Angeles, California 90014,Telephone 213-688-5200.DECISIONSTATEMENT OF THE CASEJAMES T.BARKER,Administrative Law Judge: This matterwas heard at Anaheim, California, September 28, 1972, pur-suant to a complaint and notice of hearing issued on August14, 1972, by the Regional Director of the National LaborRelations Board for Region 21. The complaint arose uponthe charge filed by Sales Drivers, Food Processors, Ware-housemen & Helpers Local 952, International Brotherhoodof Teamsters, Chauffeurs,Warehousemen & Helpers ofAmerica, hereinafter called the Union, on June 28, 1972.The complaint alleges violation of Section 8(a)(1) of theNational Labor Relations Act, as amended, hereinaftercalled the Act.Briefs werefiled with me on November 13,1972.Upon the consideration of the briefs of the parties, andupon the entire record in this case, and upon my observa-tion of thewitnesses, I make the following findings of fact:ITHE BUSINESS OF THE RESPONDENTRespondent has been at all times material herein engagedin wholesale sale and distribution of produce and food itemsfrom its place of business located in Buena Park, California.In the course and conduct of its business operations, Re-spondent annually purchases and receives goods, products,and services valued in excess of $50,000, either directly fromfirms located outside the State of California, or directlyfrom firms located within the State of California, each ofwhom, in turn, receive those same goods, products, andservices directly from outside the State of California.Upon these admitted facts,I find that Respondent hasbeen at all times material herein an employer engaged incommerce and in a business affecting commerce within themeaning of Section 2(6) and(7) of the Act.11THE LABORORGANIZATION INVOLVEDThe Unionis,and has been at all times material herein,a labor organization within the meaning of Section 2(5) ofthe Act.IIITHE UNFAIR LABOR PRACTICESA. The IssuesThe instant complaint alleges violations of Section 8(a)(1)arising from threats and interrogations assertedly engagedin by Crutchfield, owner of Respondent, and deriving alsofrom Crutchfield's solicitation of employee grievances; hisstatements creating the impression of surveillance;his insis-tence that employees appoint an observer to serve in theBoard election which was scheduled to be held on June 29; /and his actual surveillance of the employees' selection of anobserver.IAt the hearing, Respondent calledno witnesses, but chal-lenged thecredibility of General Counsel'switnesses in sev-eralparticulars.Further, conceding that Crutchfield'sinterrogation of employees concerning their card signingand other union activities violated Section 8(a)(1) of theAct, Respondent nonetheless contends that no remedial or-der is warranted. This is so, contends Respondent, becauseno other violations of the Act were perpetrated and theconcededlyunlawful interrogation stands in essential isola-tion.Moreover, with specific reference to the asserted un-lawful insistence that employees appoint an observer for thescheduled election and the alleged surveillance of said selec-tion,Respondent contends that Crutchfield acted throughmisunderstanding of the Board's election procedures and infurtherance of the employees' rights under the statute andnot in derogation thereof.B. The Alleged Unlawful Conduct1.Employees separately interrogatedIn mid-May, Crutchfield spoke individually on companypremiseswithsevenoftheemployees comprisingRespondent's relatively small complement of driver/ware-house personnel. In each instance, although the preciseform of the inquiry vaned, Crutchfield inquired into theefforts of the employees to gain union representation. Insubstance, he asked employees Scherlek, Roller, Smith, andGreen what was transpiring with respect to the Union. OfRoller, he inquired if Roller had knowledge of the employ-ees having a meeting "as to organizing." Crutchfield toldRoller that he knew the employees had signed cards andasked Roller if he knew the identity of the employee whohad started the union activity. He added that he had learnedIComplaint allegations relating to asserted conduct of George Sanders,coowner of Respondent,were dismissed at the hearing. SWIFT PRODUCE, INC.363of the employees' card-signing activity from friends whowere stewards at the Los Angeles terminal. During thecourse of his separate conversations with employees Moore,Dibble, and Williams, Respondent inquired if they hadsigned union authorization cards. In his conversation withScherlek, Smith, and Green, Crutchfield, in substance, ques-tioned the necessity of a union, stated his opposition to aunion, averred that the Company could not afford a union,and asserted that if the employees selected a union layoffswould result, with the further possible consequence thatemployees would be terminated and the operation shutdown or modified so as to become owner operated andstaffed. To Scherlek, Crutchfield stated there would be nounion and that the Company could not afford to pay over-time. He invited Scherlek to quit his employment if he didnot like working "under those conditions."He added thatemployees Smith and Dibble had lied to him concerningtheir knowledge of union activities, and he told Scherlekthat he could inform Smith that he could pick up his check"in the morning." Crutchfield told Scherlek that he could dothe same. There is no record evidence to warrant the infer-ence that this threat, made by Crutchfield in apparent an-ger, was carried out.2.Crutchfield meets with employeesSoon after his individual conversation with the employ-ees,Crutchfield met with them collectivelyat a meetingwhich he and George Sanders, the coowners of Respondent,had called. Sanders attended the meeting.At the outset of the meeting, Crutchfield asked if theemployees had a spokesman. Scherlek answered that theemployees "all had their gripes." From this comment,Crutchfield took the lead in asking each employee to ex-press his complaints. Predominantly mentioned by the em-ployees was the desire for overtime. Crutchfield expressedhis view of the right of employees to organize and the rightsof management. Noting that the Company did not have toagree to demands of the Union, Crutchfield,nonetheless,stated that he was concerned about the ability of the Com-pany to withstand those demands. He added that the Com-pany could not meet them without cutting back on routes2Crutchfield had in fact been informedby Scherlekthat employees hadsived authorization cards.The foregoing is based on the undisputedtestimonyof the seven employ-ees in questionwho participated in the separateconversationswith Crutch-field and who testified at the hearing before me.Crutchfielddid not testifyBased on his witness chair demeanor,each witness appearedworthy of creditIhave considered the record testimony of Scherlek which reveals that histestimonywas fairlywell committedto memory prior tohis appearance asa witness.His testimony to the effect that he had not reviewed his affidavitfor approximately a month is notcreditedAsmany of the statements madeby Crutchfield to Scherlekwereof the variety made by Crutchfield to otheremployees whose testimonyis fully credibleand credited,it is reasonable toconclude thatCrutchfieldspoke to Scherlek in the same or similar vein ashe had spoken to other employees.Thus,where Scherlek's testimony issupportedby that ofother witnesses,there is no reason to rejectit.WhereScherlek's testimony is not so supported,Ihave credited him because thetenor of Crutchfield's remarks concerning his opposition to the Union, therefusal to pay overtime,the possible termination of employees as a conse-quence of unionization,and his invitation to Scherlek to quit and to informSmith that he could do likewise is essentially in keeping with the tenor ofCrutchfield's comments to other employees showing resentment of theirunion activityand his own opposition to a union.and laying off employees or "letting employees go." In thepresence of Crutchfield and Sanders, the employees thencommenced to discussthe pros andcons of unionization inlight of Crutchfield's statements. Crutchfield then observedthat it would be best if he and Sanders left and permittedthe employees to discuss the matter.Crutchfield assertedthat he and Sanders would be available in the main plantif the employees desired to talk further with them.Crutchfield and Sanders left and the employees decidedafter a discussion of the matter to defer any decision con-cerning whether to continue unionization efforts until aftera meeting with a union representative,which was scheduledto be held in the next few days.Crutchfield was informedthat the employees wanted another meeting with manage-ment at a later date and that they had deferred any decisionon the question of unionization.43.The selection of an election observerOn June 28, the day prior to the scheduled Board election,Crutchfield met with the employeesin a meetingheld in thewarehouse. During thecourse of the meeting,Crutchfieldalluded to the election which was to be held the followingday. He informed the employees that it would be necessaryfor them to select an observer for the election.He assertedthat the observer should be someone who was acquaintedwith all of the employees and who could be present at thetime of the election. Employee Roller was nominated, buthe declined and ultimately an office employee,Edsel Bell,was suggested. The employees agreed andBell was selected.Crutchfield was present at the time the choiceof a nomineewas discussed and whenBell was selected.5° The foregoingis based upon a synthesis of the testimonyof record. Theaccounts of each of the six witnesses who testified concerning the incidentvariedsignificantly,but the findings above made are based,in each instance,upon testimonycorroborated by two or morewitnesses.Williams, who at-tended only a portionof the meeting could not recall any details of themeeting I haveplaced noreliance upon his testimony.Iam convinced bythe testimony of the witnesses generallythat Crutchfieldwas not as vindictiveand overtin his threats as the testimony of Scherlek and Smithwould indi-cateAccordingly,based upon the testimony of Roller,Green,Moore, andDibble I find that Crutchfield's comments concerning the financialcapacityof the Companytomeet the demandsof the Unionand the effects ofunionizationupon employmentwere as found above.Ido not find thatCrutchfieldsaid,in terms, as Scherlek and Smith, in substance, testified, thatthere wouldbe no union and that there would be terminations in the eventa union were selected.Moreover, I do not credit the testimony of Scherlekto the effectthat Crutchfieldaccused him of being the leader of the unioneffort;nor do I credit the testimonyof Smith that Crutchfield was presentwhile the employees deliberated the wisdom of continuing or deferring un-ionization efforts.For whatever reason,Iam convinced from the record as a whole that, inthe time between his individual conversationswithemployees and the meet-ing in question,Crutchfieldachievedcontrol overhis initial antipathy andin a more disciplined and restrained manner spoke with employees concern-in§ the union issueThe foregoing is based upon a composite of the credited testimony ofElwood Roller,Bob Moore, and Mike Dibble.Moore testifiedthat Crutch-field informedthe employeesthat the selection of an observer was mandatoryand the testimony of Roller on direct examination supports the testimony ofMoore. However,on cross-examination, Roller testified that Crutchfieldasserted that the employees"should"have anobserver.Upon an analysis ofthe recordtestimony, I conclude that Crutchfield's statement was couchedin essentiallymandatoryterms, as found above. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDConclusionsIn agreement with the General Counsel I find that Re-spondent violated Section 8(a)(1) of the Act and that theconduct of Crutchfield was pervasive enough to require aremedy in order to eradicate the foreseeable and likely ef-fects of his unlawful conduct.It is axiomatic, as the Respondent concedes, that Crutch-field interfered with the rights of employees under the Actby inquiring into their card signing and other union activi-ties. Included in the latter category of proscribed interroga-tion were the efforts of Crutchfield to learn if organizingmeetings were being held, what was transpiring with respectto the employees' organizing effort, and the identity of theemployee who had given leadership and impetus to theorganizing effort. Moreover, in violation of the Act, Crutch-field conveyed the impression that the union activities of theemployees were being kept under surveillance by his refer-ence to his conversation with a steward at the Los Angelesterminal who assettedly informed Crutchfield of the card-signing activities of the employees. Additionally, during hisseparate conversations with employees, Crutchfield madeimpermissible threats by stating to employees, in contextwith an assertion of his own opposition to a union, that hecould not afforda unionand that if the employees selecteda union layoffs would result, employees possibly terminat-ed, or the operation shut down or modified so as to becomeowner operated. So far as the record evidence discloses,Crutchfield did not relate the layoffs, possible terminations,or modification in the operation of the Company to anyunreasonable demands which the Union might imposeupon the Company. Lacking objective support suggestingthat these actions would result solely as a consequence ofeconomic necessity, Crutchfield's statements were not rea-sonable predictions based on available facts but threats ofretaliation bearing the implication that he would resort sole-ly to his own initiative because of his opposition to theUnion, and to punish employees for their resort to collectiverepresentation.' Further, Crutchfield's invitation to Scher-lek to leave his employment if he did not desire to workunder what amounted to nonunion conditions outlined byCrutchfield, as well as Crutchfield's references to Smith'sprospective termination for concealing his union activities,were similarly coercive and violative of the Act.Moreover, in agreement with the General Counsel, I findthat Crutchfield's question at the outset of the first groupmeeting concerning whether or not the employees had aspokesman had the intent and effect of revealing the identi-ty of the employee leader of the organizing effort and wasviolative of Section 8(a)(l) of the Act. However, I am unableto conclude that in any other respect Crutchfield's state-mentsor conduct during the course of the meeting violatedSection 8(a)(1) of the Act. At the meeting, contrary to hisstatements to the employees individually, as found above,6 SeeN L R B v Gissel Packing Co, Inc,395 U S 575 Crutchfield'sunsupported statement to Scherlek that the Company could not afford to payovertime,uttered in context of his statement revealing his opposition to theUnion and his intention to modify operating means so as to eliminate em-ployees from the payroll, does not qualify as a reasonable prediction basedon available facts as required under theGisselstandardCrutchfield merely expressed his apprehension over the ca-pacity of the Company to meet union demands, and he didnot articulate any threats in discussing the possibility oflayoffs or terminations as a consequence of those demands.Nor does the record reveal that in discussing employee"gripes" Crutchfield endeavored to negotiate or strike abargain concerning alternative terms or conditions of em-ployment.Finally, contrary to the General Counsel, I am unable toconclude that Crutchfield's conduct in connection with theselection of an election observer violated the Act. It is clearthat the Act guarantees to a union and employees the rightto make an unhindered choice of an election observer andto be free from employer interference in the selection .7However, a mere gratuitous intrusion on the part of anemployer into the domain which is not properly his does notassume the dimension of interference or coercion violativeof Section 8(a)(1) of the Act, when the intrusion results froman apparent misapprehension on his part of the Board'selection procedures, and is not featured by statements,promises, threats, or inducements calculated to influencethe choice. There is no showing on this record thatCrutchfield'smere presence during the selection processactually affected the employees' choice or resulted from anyintentional effort on Crutchfield's part to do so.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and com-merce among the-several States, and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.THE REMEDYHaving found that the Respondent has engagedin unfairlabor practices in violation of Section 8(a)(l) of the Act, Ishall recommend that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policiesof the Act.Upon the basis of the foregoing findings of fact and theentire record in this case, I make the following:CONCLUSIONS OF LAW1.Swift Produce, Inc, is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2.SalesDrivers, Food Processors,Warehousemen &Helpers Local 952, International Brotherhood of Team-sters, Chauffeurs,Warehousemen & Helpers of America, isa labor organization within the meaning of Section 2(5) ofthe Act.3.By interrogating employees concerning their card sign-ing and other union or protected concerted activities andrSeeN L R B v Builders Supply Co of Houston,410 F 2d 606 (C A. 5,1969), enfg as modified 168 NLRB 163 SWIFT PRODUCE, INC.the union or protected concerted activities of other employ-ees; by inquiring into the identity of the employee leader ofthe organizational effort; by giving employees the impres-sion that their union or concerted activities are under sur-veillance; by threatening the employees with termination ifthey will not accept the maintenance of nonunion workingconditions and/or because they fail to disclose their in-volvement in union or protected concerted activities; andby threatening employees with layoff, termination, or amodification in the method of operations which would re-dound to their economic disadvantages, Respondent hasengaged in conduct in violation of Section 8(a)(1) of theAct.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.5.Except as herein specifically found, the Respondenthas engaged in no other conduct violative of Section8(a)(1)of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I herebyissue thefollowing recommended:JORDERSRespondent, Swift Produce, Inc., Buena Park, California,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating employees in a manner violative of Sec-tion 8(a)(1) of the Act.(b) Interrogating employees concerning their union orother protected concerted activities, including their card-signing activities, the conduct or pendency of organiza-tional meetings, the identity of the employee or employees8 In the event no exceptions are filedas provided by Sec. 102.46 of theRules and Regulations of theNational LaborRelations Board,the findings.conclusions, and recommended Order hereinshall, asprovided in Sec. 102 48of the Rules and Regulations,be adopted by theBoard and become itsfindings, conclusions, and Order, and all objectionsthereto shall be deemedwaived forall purposes365who led the organizational effort or gave impetus to it.(c)Giving employees the impression that their union orprotected concerted activities are under surveillance.(d)Threatening employees with economic retaliation, in-cluding layoffs, terminations, and a modification in operat-ingmethods which would redound to their economicdisadvantage if the employees select a labor organization torepresent them.(e)Threatening employees with termination if they areunwilling to accept the existing, nonunion working condi-tions and/or because they fail to disclose their involvementin union or protected concerted activities.(f) In any other manner, interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization, to form, join,or assistthe above-namedUnion, or any other labor organization, to bargain collec-tively through representatives of their own choosing, and toengage in other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or torefrain from any or all such activities.2.Take the following affirmative action whichis neces-sary to effectuate the policies of the Act:(a)Post at itsBuenaPark, California, place of businesscopies of the attached notice marked "Appendix."' Copiesof said notice, on forms to be provided by the RegionalDirector for Region 21, shall, after being duly signed by arepresentative of Respondent, be posted by it immediatelyupon receipt thereof and be maintained by it for 60 consecu-tive days thereafter in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat such notices are not altered, defaced, or covered by anyother material.(b)Notify the Regional Director for Region 21, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.9In the event that the Board'sOrder isenforcedby a Judgmentof a UnitedStatesCourt of Appeals,the words in the notice reading"Posted by Orderof the National LaborRelations Board" shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelationsBoard."